Exhibit 10.01

 

LOGO [g321869g54p64.jpg]

February 6, 2012

Dear Martin,

On behalf of Cadence Design Systems, Inc. (“Cadence”), I am pleased to offer you
the position of Senior Vice President, Research & Development, reporting to me.
Your compensation will include an annualized base salary of $350,000. As a
Senior Vice President, you will be eligible to earn an incentive bonus targeted
at 75% of your annualized base salary upon achievement of corporate and
individual performance goals in accordance with the terms of Cadence’s Executive
Key Contributor Bonus Plan (including any successor plan thereof, the “Bonus
Plan”). In addition, you will be issued an option to purchase 125,000 shares of
Cadence Design Systems Common Stock and issued an Incentive Stock Award of
100,000 shares of Cadence Common Stock, subject to approval of each by the
Compensation Committee of the Board of Directors.

Cadence offers a comprehensive Employee Benefits package including a 401(k)
plan, Employee Stock Purchase Plan (ESPP), and a non-qualified deferred
compensation plan (“NQDC”) for executives. We also provide a wide variety of
health and welfare benefits. Under this plan, you will be able to choose from
several different options in each benefit area including Medical, Dental,
Vision, Life, and Disability Insurance. Additional details on all of these
benefits can be found in your “Benefits Year-Round User Guide” and will be
discussed in depth at your New Employee Orientation.

Please understand that Cadence is an at-will employer as described in the
attached “Employment Terms,” and that this offer is contingent upon successfully
passing the Cadence background verification and upon your execution of the
Employee Proprietary Information and Inventions Agreement.

Offers of employment remain open for a short period of time; unless otherwise
notified, this offer will expire on February 10, 2012.

Martin, I am very excited to have you join my Executive Management Team and for
you to help drive Cadence’s success.

Sincerely,

/s/ Lip-Bu Tan

Lip-Bu Tan

President & Chief Executive Officer

Cadence Design Systems, Inc.        2655 Seely Avenue        San Jose, CA 95134

Phone: 408-943-1234     World Wide Web: www.cadence.com



--------------------------------------------------------------------------------

LOGO [g321869img001.jpg]

 

Employment Terms

Incentive Plan

Your incentive opportunity under Cadence’s annual Bonus Plan is targeted at 75%
of your annualized base salary. Actual payout amounts are determined based on
both company and individual performance.

New Hire Stock Options and Incentive Stock Awards

Your New Hire Stock Options will vest 25% on the first anniversary of your grant
date and in equal monthly installments thereafter with full vesting occurring at
the end of four years. The New Hire Incentive Stock Award will vest 25% on each
of the first four anniversaries of the grant date. These proposed equity grants
must be approved by the Compensation Committee of the Board of Directors. If so
approved, the grant date for your proposed equity grants will be the 15th of the
month following the month in which your first day of employment at Cadence
occurs. The exercise price for your stock option grant will be set at the
closing price of Cadence stock on the NASDAQ on the grant date. A package
detailing your Stock Options and Incentive Stock Awards (including vesting time
frames) will be sent to you within 8-12 weeks after your start date.

Non-Qualified Deferred Compensation (NQDC) Plan

You are eligible to participate in the Cadence Non-Qualified Deferred
Compensation Plan (NQDC). You may defer up to 80% of your eligible base
compensation and 100% of your eligible bonus compensation without the annual IRS
limitations imposed on tax-qualified retirement plans, such as the 401(k) Plan.
Income taxes on both the deferred income and earnings on investments are
generally not assessed until you begin to receive distributions. Newly eligible
employees may enroll into the plan within 30 days of hire date. Eligible
employees will automatically receive enrollment and detailed plan information
within the 30 day period. Employees who choose not to participate upon hire will
have another opportunity to participate at the beginning of each year.

Vacation

As a Senior Vice President, you may take personal time off at your discretion,
with your manager’s approval. Thus, you will not accrue vacation, and you will
have reasonable flexibility with respect to taking time off from work.

Change of Control

Should there occur a Change in Control and if within three (3) months prior to
or thirteen (13) months following the Change in Control either (i) your
employment with Cadence is terminated without Cause or (ii) you resign your
employment as a result of an event constituting a Constructive Termination,
then, in exchange for executing and delivering a transition and release
agreement in a form delivered by Cadence, and subject to the terms of such
agreement, all unvested equity compensation awards (including stock options,
restricted stock, and restricted stock units) that are outstanding and held by
you on the termination effective date as agreed in the transition agreement
shall immediately vest and become exercisable in full on the effective date of
termination of employment, provided, that, if your termination of employment
without Cause or by reason of Constructive Termination occurs within three
(3) months prior to a Change in Control, any unvested equity compensation awards
that are not vested on such termination effective date shall vest in full
immediately prior to the effective time of the Change in Control. Any
acceleration of vesting hereunder shall have no effect on any other provisions
of the equity compensation awards or the plans governing such awards.

 

Cadence Design Systems, Inc.        2655 Seely Avenue        San Jose, CA 95134

Phone: 408-943-1234     World Wide Web: www.cadence.com



--------------------------------------------------------------------------------

LOGO [g321869img001.jpg]

 

(a) For purposes of this provision, a Change in Control shall be deemed to occur
upon the consummation of any one of the following events: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
Cadence or a corporation owned directly or indirectly by the stockholders of
Cadence in substantially the same proportions as their ownership of stock of
Cadence, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Cadence representing
more than fifty percent (50%) of the total voting power represented by Cadence’s
then outstanding voting securities or any “person” acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person) ownership of securities of Cadence representing
thirty percent (30%) or more of the total voting power; (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by Cadence’s stockholders was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; (iii) the stockholders of Cadence approve a merger or
consolidation of Cadence with any other corporation, other than a merger or
consolidation that would result in the voting securities of Cadence outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of Cadence or such surviving entity outstanding immediately after
such merger or consolidation; or (iv) the stockholders of Cadence approve a plan
of complete liquidation of Cadence or an agreement for the sale or disposition
by Cadence (in one transaction or a series of transactions) of all or
substantially all of Cadence’s.

(b) For purposes of this provision, “Cause” shall be deemed to mean (1) your
gross misconduct or fraud in the performance of your duties; (2) conviction or
guilty plea or plea of nolo contendere with respect to any felony or act of
moral turpitude; (3) your engagement in any material act of theft or material
misappropriation of Cadence (or any of its subsidiaries’) property; (4) your
material breach of the terms of this offer letter, after written notice
delivered to you identifying such breach and your failure to cure such breach,
if curable, within thirty (30) days following delivery of such notice; (5) your
material breach of the Employee Proprietary Information and Inventions Agreement
between you and Cadence and, where such breach is curable, if such breach is not
cured within thirty (30) days following delivery of written notice to you;
(6) your material failure/refusal to perform your assigned duties, and, where
such failure/refusal is curable, if such failure/refusal is not cured within
thirty (30) days following delivery of written notice thereof from Cadence; or
(7) your material breach of Cadence’s Code of Business Conduct, as may be
revised from time to time, and, where such breach is curable, if such breach is
not cured within thirty (30) days following delivery of written notice thereof
to you.

(c) For purposes of this offer letter, “Constructive Termination” shall mean:
(i) Cadence removes you from your position as Senior Vice President or otherwise
causes a material and substantial reduction in your responsibilities, if, after
written notice delivered by you to Cadence of such change, and Cadence fails to
cure such change, if curable, within thirty (30) days following delivery of such
notice; (ii) any change, without your written consent, to your reporting
structure causing you to no longer report to the CEO if, after written notice is
delivered by you to Cadence of such change, Cadence fails to cure such change,
if curable, within thirty (30) days following delivery of such notice; (iii) a
reduction, without your written consent, in your base salary then in effect by
more than ten percent (10%) or a reduction by more than ten percent (10%) in
your stated target bonus under the Bonus Plan; (iv) a relocation of your office
by more than thirty (30) miles, unless you consent in writing to such
relocation; (v) any material breach by Cadence of any provision of this offer
letter if, after written notice delivered by you to Cadence of such breach,
Cadence fails to cure such breach, if curable, within thirty (30) days following
delivery of such notice; (vi) any failure by Cadence to obtain the written
assumption of this offer letter by any successor to Cadence; or (vii) in the
event you, immediately prior to a Change in Control are identified as an
executive officer of Cadence for purposes of the rules promulgated under
Section 16 of the Exchange Act and following a Change in Control in which
Cadence or any successor remains a publicly traded entity, you are not
identified as an executive officer for purposes of Section 16 of the Exchange
Act at any time within one (1) year after the Change in Control. In the event of
an event or circumstance constituting Constructive Termination, Cadence may
notify you at any time prior to expiration of the cure period that it will not
cure the circumstance, in which case the cure period shall end immediately upon
such notification.

 

Cadence Design Systems, Inc.        2655 Seely Avenue        San Jose, CA 95134

Phone: 408-943-1234     World Wide Web: www.cadence.com



--------------------------------------------------------------------------------

LOGO [g321869img001.jpg]

 

Immigration

In accordance with the Immigration Reform and Control Act of 1986, Cadence
requires you to be a United States citizen or to have authorization to work in
the United States. In either case, verification of your right to work is
required within 72 hours of the start of your employment. Please be prepared, on
your first day of work, to provide proper identification or work authorization
documents for United States Immigration forms and a valid Social Security
number.

Confidentiality and Non-Disclosure

Cadence has a policy of non-disclosure to anyone within Cadence of any
confidential and/or proprietary information regarding your current employer
and/or anyone else with whom you have, by reason of your employment or
otherwise, signed or are covered by a non-disclosure or similar agreement.
Accordingly, please do not use, or disclose to Cadence any proprietary
information belonging to your employer or any other person or company with which
you have signed an agreement.

Please understand that it is a condition of your employment with Cadence that
you execute Cadence’s Employee Proprietary Information and Inventions Agreement.

New Employee Orientation

Cadence conducts New Employee Orientation once a month. During the New Employee
Orientation, benefits, payroll, policies, procedures and Cadence culture will be
discussed. Please check the Cadence orientation flyer in your offer packet for
further details and call-in numbers.

Employment

Cadence is an at-will employer. You are not being promised any particular term
of employment. The employment relationship may be terminated by either you or
Cadence at any time, with or without cause, and with or without notice. No one
at Cadence is empowered, unless specifically authorized in writing by the
executive overseeing Human Resources, to make any promise, expressed or implied,
that employment is for any minimum or fixed term or that cause is required for
the termination of employment relationship.

Please take your time reading through this entire packet. Should you have any
questions regarding its content, feel free to give me a call. Kindly
sign/complete and return the enclosed documents as instructed on the checklist
in the provided self-addressed stamped envelope.

**                        **

This is to verify my acceptance of the above stated offer and employment terms:

 

/s/ Martin Lund

  

2/7/12

  

3/1/12

Martin Lund    Today’s Date    Desired Start Date

 

Please also provide your birth date to facilitate Benefits processing.

 

[BIRTH DATE]

  Birth Date

 

Cadence Design Systems, Inc.        2655 Seely Avenue        San Jose, CA 95134

Phone: 408-943-1234     World Wide Web: www.cadence.com